


EXHIBIT A


ESCROW AGREEMENT




ESCROW AGREEMENT (this “Agreement”), dated as of July 15th 2004, by and between
Galaxy Minerals, Inc., a Florida corporation with its principal place of
business at 500 Park Avenue, Suite 203, Lake Villa, IL 60046 (the “Target
Company”); Gottbetter & Partners, LLP with its principal place of business at
488 Madison Avenue, New York, NY 10022 (the “Escrow Agent”); and Langley Park
Investments Plc, a corporation organized under the laws of England and Wales
with its offices at 30 Farringdon Street, London EC4A 4HJ (“Langley”).


Recitals


   A.   Simultaneously with the execution of this Agreement, Langley and the
Target Company entered into a Stock Purchase Agreement (the “Stock Purchase
Agreement”), dated as of the date hereof and incorporated herein by reference,
pursuant to which the Target Company has agreed to issue and Langley has agreed
that the Langley Consideration Shares shall be deposited into escrow pursuant to
this Agreement, including fifty percent (50%) of the Langley Consideration
Shares to be deposited into escrow as Downside Price Protection (the “Langley
Escrow Shares”).


   B.   The Escrow Agent is willing to act as escrow agent pursuant to the terms
of this Agreement with respect to the purchase of the shares of Consideration
Stock.


   C.   All capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Stock Purchase Agreement.


NOW, THEREFORE, IT IS AGREED:


   1.   Deposit into Escrow. At Closing, the Target Company shall (i) deposit
the Langley Consideration Shares with the Escrow Agent, (ii) deliver blank stock
powers (the “Stock Powers”) for the Langley Escrow Shares to the Escrow Agent
and (iii) deposit the Consideration Stock with the Escrow Agent. The Escrow
Agent shall hold the Langley Consideration Shares, the Consideration Stock and
the Stock Powers in escrow when delivered.


2.   Terms of Escrow. (a) If the Market Value of the Common Stock two years
after Closing is less than the Closing Price, the Target Company shall sell to
Langley the number of Langley Escrow Shares (the “Langley Protection Shares”)
equal to (a) the Langley Consideration Shares multiplied by (b) the Percentage
Decrease, at a purchase price of 1p per Langley Consideration Share (the “Escrow
Purchase Price”). The “Percentage Decrease” shall be equal to 1 – Market
Value/the Closing Price. “Market Value” shall be the average of the ten (10)
closing bid prices per share of the Common Stock during the ten (10) trading
days immediately preceding the two year anniversary of the Closing.



    A - 1  

--------------------------------------------------------------------------------

 

 
Within three (3) Business Days of the two year anniversary of the Closing,
Langley shall (i) send a notice (“Sale Notice”) to the Target Company and the
Escrow Agent of the Langley Protection Shares to be sold by the Target Company
to Langley, if any, and (ii) deposit the Escrow Purchase Price with the Escrow
Agent, if necessary. Within fourteen (14) Business Days of the Target Company’s
and the Escrow Agent’s receipt of the Sale Notice and Escrow Agent’s receipt of
the Escrow Purchase Price, the Escrow Agent is authorized and directed (i) to
pay the Escrow Purchase Price to the Target Company, if any, (ii) to deliver the
Langley Protection Shares, if any, and the Stock Powers to Langley, (iii) to
deliver the remaining Langley Escrow Shares, if any, to the Target Company, and
(iv) to deliver the Stock Powers to the Target Company if the total number of
Langley Protection Shares is zero.
 

(b)    If at any time before September 30, 2004, the Langley Consideration
Shares are admitted for trading on the London Stock Exchange plc (the “London
Exchange”), the Escrow Agent is authorized and directed to distribute, within
fourteen (14) Business Days of such admittance, (i) the Consideration Stock to
Langley and (ii) fifty percent (50%) of the Langley Consideration Shares to the
Target Company. If the Langley Consideration Shares are not admitted for trading
on the London Exchange by September 30, 2004, the Escrow Agent is authorized and
directed to distribute, no later than October 5, 2004, (i) the Consideration
Stock to the Target Company and (ii) the Langley Consideration Shares to
Langley.






3.   Duties and Obligations of the Escrow Agent.


   (a)   The parties hereto agree that the duties and obligations of the Escrow
Agent shall be only those obligations herein specifically provided and no other.
The Escrow Agent’s duties are those of a depositary only, and the Escrow Agent
shall incur no liability whatsoever, except as a direct result of its willful
misconduct or gross negligence in the performance of its duties hereunder;


   (b)   The Escrow Agent may consult with counsel of its choice, and shall not
be liable for any action taken, suffered or omitted to be taken by it in
accordance with the advice of such counsel;


   (c)   The Escrow Agent shall not be bound in any way by the terms of any
other agreement to which Langley and the Target Company are parties, whether or
not the Escrow Agent has knowledge thereof, and the Escrow Agent shall not in
any way be required to determine whether or not any other agreement has been
complied with by Langley and the Target Company, or any other party thereto. The
Escrow Agent shall not be bound by any modification, amendment, termination,
cancellation, rescission or supersession of this Agreement unless the same shall
be in writing and signed jointly by Langley and the Target Company and agreed to
in writing by the Escrow Agent;


   (d)   If the Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands which, in its
opinion, are in conflict with any of the provisions of this Agreement, the
Escrow Agent shall be entitled to refrain from taking any action other than
keeping safely the Consideration (as defined below) or taking certain action
until the Escrow Agent is directed otherwise in writing jointly by Langley and
the Target Company or by a final judgment of a court of competent jurisdiction;
 

    A - 2  

--------------------------------------------------------------------------------

 

 
   (e)   The Escrow Agent shall be fully protected in relying upon any written
notice, demand, certificate or document which the Escrow Agent, in good faith,
believes to be genuine. The Escrow Agent shall not be responsible for the
sufficiency or accuracy of the form, execution, validity or genuineness of
documents or securities now or hereafter deposited hereunder or of any
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable in any
respect on account of the identity, authority or rights of the persons executing
or delivering or purporting to execute or deliver any such document, security or
endorsement;


   (f)   The Escrow Agent shall not be required to institute legal proceedings
of any kind and shall not be required to defend any legal proceedings which may
be instituted against it or in respect of the Consideration;


   (g)   If the Escrow Agent at any time, in its sole discretion, deems it
necessary or advisable to relinquish custody of any of the Securities (to the
extent delivered to the Escrow Agent pursuant hereto, the “Consideration”), it
may do so by delivering the same to another Person that agrees to act as escrow
agent hereunder and whose substitution for the Escrow Agent is agreed upon in
writing by Langley and the Target Company; provided, however, that such
successor Escrow Agent must be resident in the United States. If no such escrow
agent is selected within three (3) days after the Escrow Agent gives notice to
Langley and the Target Company of the Escrow Agent’s desire to so relinquish
custody of the Consideration and resign as Escrow Agent, then the Escrow Agent
may do so by delivering the Consideration to the clerk or other proper officer
of a state or federal court of competent jurisdiction situate in the state and
county of New York. The fee of any court officer shall be borne by the Target
Company. Upon such delivery, the Escrow Agent shall be discharged from any and
all responsibility or liability with respect to the Consideration and this
Agreement and each of the Target Company and Langley shall promptly pay all
monies it may owe to the Escrow Agent for its services hereunder, including, but
not limited to, reimbursement of its out-of-pocket expenses pursuant to
paragraph (i) below;


   (h)   This Agreement shall not create any fiduciary duty on the Escrow
Agent’s part to Langley or the Target Company, nor disqualify the Escrow Agent
from representing either party hereto in any dispute with the other, including
any dispute with respect to the Purchase Agreement or Debenture; provided,
however, that in the event of such dispute, the Escrow Agent shall have the
right to commence an interpleader action in any court of competent jurisdiction
of the state of New York or of the United States located in the county and state
of New York, deposit the Consideration with such court;


   (i)   The parties acknowledge and agree that the Escrow Agent is counsel to
Langley. The parties agree to, and agree not to object to, the Escrow Agent’s
engagement as Escrow Agent hereunder;


   (j)   Upon the full performance of this Agreement, the Escrow Agent shall be
deemed released and discharged of any further obligations hereunder.



    A - 3  

--------------------------------------------------------------------------------

 

 
4.   Indemnification.


   (a)   Langley hereby indemnifies and holds free and harmless the Escrow Agent
from any and all losses, expenses, liabilities and damages (including but not
limited to reasonable attorney’s fees, and amounts paid in settlement) resulting
from claims asserted by the Target Company against the Escrow Agent with respect
to the performance of any of the provisions of this Agreement;


   (b)   The Target Company hereby indemnifies and holds free and harmless the
Escrow Agent from any and all losses, expenses, liabilities and damages
(including but not limited to reasonable attorney’s fees, and amount paid in
settlement) resulting from claims asserted by Langley against the Escrow Agent
with respect to the performance of any of the provisions of this Agreement;


   (c)   Langley and the Target Company, jointly and severally, hereby indemnify
and hold the Escrow Agent harmless from and against any and all losses, damages,
taxes, liabilities and expenses that may be incurred by the Escrow Agent,
arising out of or in connection with its acceptance of appointment as the Escrow
Agent hereunder and/or the performance of its duties pursuant to this Agreement,
the Purchase Agreement and the Securities, including, but not limited to, all
legal costs and expenses of the Escrow Agent incurred defending itself against
any claim or liability in connection with its performance hereunder, provided
that the Escrow Agent shall not be entitled to any indemnity for any losses,
damages, taxes, liabilities or expenses that directly result from its willful
misconduct or gross negligence in its performance as Escrow Agent hereunder


   (d)   In the event of any legal action or proceeding involving any of the
parties to this Agreement which is brought to enforce or otherwise adjudicate
any of the rights or obligations of the parties hereunder, the non-prevailing
party or parties shall pay the legal fees of the prevailing party or parties and
the legal fees, if any, of the Escrow Agent.


5.   Miscellaneous.


   (a)   All notices, including Notices of Conversion and Notices of Exercise,
objections, requests, demands and other communications sent to any party
hereunder shall be deemed duly given if (x) in writing and sent by facsimile
transmission to the Person for whom intended if addressed to such Person at its
facsimile number set forth below or such other facsimile number as such Person
may designate by notice given pursuant to the terms of this Section 5 and (y)
the sender has confirmation of transmission:
 

 

             (i)     If to the Target Company  Galaxy Minerals, Inc.      500
Park Avenue, Suite 203      Lake Villa, IL 60046      Attn: President       Tel:
(847) 265 7600       Fax: (847) 265 0995     

  
        

    A - 4  

--------------------------------------------------------------------------------

 

 

             (ii)     If to Langley:  Langley Park Investments PLc     30
Farringdon Street     London EC4A 4HJ     Attn: Harry Pearl     Tel:
44.207.569.0044     Fax: 44.207.724.0090  

 

             (iii)     If to the Escrow Agent: Gottbetter & Partners, LLP    
488 Madison Ave.     New York, New York 10022     Attn: Adam S. Gottbetter, Esq.
     Tel: (212) 400-6900      Fax: (212) 400-6901  

                          


   (b)   This Agreement has been prepared, negotiated and delivered in the state
of New York and shall be governed by and construed and enforced in accordance
with the laws of the state of New York applicable to contracts entered into and
performed entirely within New York, without giving effect to the principles of
New York law relating to the conflict of laws.


   (c)   This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


   (d)   This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The assignment by a party of
this Agreement or any rights hereunder shall not affect the obligations of such
party under this Agreement.


6.   Termination of Escrow. The term of this Escrow Agreement shall begin upon
the date hereof and shall continue until terminated upon the earlier to occur of
(i) the Langley Escrow Shares are fully distributed or (ii) the written
agreement of the parties to terminate this Agreement. Upon the termination of
this Escrow Agreement pursuant to subsection (ii), the Escrow Agent shall
distribute any of the Langley Escrow Shares then held by it pursuant to the
terms of the written agreement of the parties.
 
[ SIGNATURE PAGE FOLLOWS ]



    A - 5  

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
the day and year first above written.


Target Company:
 
Galaxy Minerals, Inc.
 
 
 
By:   /s/ Richard N.
Jobling                                                                       
Name: Richard N. Jobling
Title: President
 
 
 
Langley:
 
Dungarvon Associates, Inc. on behalf of Langley Park Investments Plc.
 
 
 
By:         /s/ name
unknown                                                                         
Name:   
Title:     
        Escrow Agent:    Gottbetter & Partners, LLP        By:   /s/ Adam S.
Gottbetter                                                                       
 Name:   Adam S Gottbetter  Title:      Managing Partner

 
 

    A - 6  

--------------------------------------------------------------------------------

 

 
 



EXHIBIT B
Galaxy Minerals, Inc.
OFFICER’S CERTIFICATE





I, Richard N. Jobling being the President of Galaxy Minerals, Inc., a Florida
corporation (the “Target Company”), pursuant to Section 2.2(a)(ii) of that
certain Stock Purchase Agreement (the “Purchase Agreement”), dated as of July
15th, 2004, by and between the Target Company and Langley Park Investments PLC,
do hereby certify on behalf of the Target Company that attached hereto is a copy
of the resolutions duly adopted by the Board of Directors of the Target Company
authorizing the Target Company to execute and deliver the Transaction Documents,
as such term is defined in the Purchase Agreement and to enter into the
transactions contemplated thereby.
 
IN WITNESS WHEREOF, I have executed this Officer’s Certificate on behalf of the
Target Company this 15th day of July, 2004.
 
Galaxy Minerals, Inc.
 
 
 
By:  /s/ Richard N.
Jobling                                                                       
Name: Richard N. Jobling, President



 

    C -1  

--------------------------------------------------------------------------------

 

 